In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Kings County (Cohen, J.), entered May 20, 1986, as awarded custody to the petitioner father.
Ordered that the order is affirmed insofar as appealed from, with costs.
*532It is well established that the paramount consideration in a child custody proceeding is the best interest of the child (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Domestic Relations Law § 70). On appeal, the decision of the hearing court should only be examined in order to determine whether it has a sound and substantial basis in the record (see, Matter of Gloria S. v Richard B., 80 AD2d 72). Furthermore, where there has been a full evidentiary hearing, the findings of the hearing court are to be afforded great weight and are not lightly to be set aside (Friederwitzer v Friederwitzer, supra).
Upon a review of the record, it is apparent that the Family Court gave the proper weight to the evidence presented, used the proper determinative factors and made a finding wholly supported by the evidence. As such, we find no reason to disturb the Family Court’s determination. Thompson, J. P., Lawrence, Kunzeman and Rubin, JJ., concur.